ORDER
PER CURIAM.
Agatha Goudy (Goudy) appeals from the trial court’s judgment finding her guilty of public peace disturbance in violation of St. Louis County Ordinance Section 716.060. Goudy was sentenced to pay a fine of $300.00 plus court costs, and a two-day jail term. The trial court suspended execution of the jail term and placed Goudy on probation for a period of two years. Goudy *328was ordered to have no contact with the victim and ordered to undergo mandatory counseling. On appeal, Goudy contends the trial court erred (1) in finding her guilty of disturbing the peace because there was not sufficient evidence to support the conviction, (2) by applying Section 716.060 of the St. Louis County Ordinances in an unconstitutional manner, (3) in finding Goudy guilty of disturbing the peace when the ordinances upon which she was convicted were never admitted into evidence, and (4) in believing the victim’s testimony when photographic evidence showed otherwise.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).